Per Curiam.

The evidence warranted findings of employment and performance. Enough appeared to show that the plaintiff was the procuring cause of the exchange.
Plaintiff’s Exhibit 3 in connection with the evidence is quite convincing that Mr. Grlickman’s memory was at fault when he was examined as a witness, and that the probabilities were with the version presented on behalf of the plaintiff as to the source of Mr. Grlickman’s information as to the Edgecombe avenue lots. There is no merit in the appeal, as there was no error which affected the result.
The judgment is affirmed, with costs.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.